Citation Nr: 1760162	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  07-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include asbestosis, to include as secondary to the service-connected rhinitis and chronic maxillary sinusitis.

2.  Entitlement to service connection for arthritis of the right hip, to include as secondary to the service-connected lumbar spine disorder, bilateral foot disorder, and bilateral knee disorder.

3.  Entitlement to service connection for arthritis of the left hip, to include as secondary to the service-connected lumbar spine disorder, bilateral foot disorder, and bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from September 1964 to July 1968 and from August 1969 to July 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, March 2014, December 2015, June 2016, and April 2017, the case was remanded by the Board for further development.

In his May 2007 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board.  In a January 2010 letter, the Veteran requested to have his hearing before the Board cancelled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2017).

In November 2017, the Veteran submitted additional evidence and argument.  Although he did not include a waiver of initial agency of original jurisdiction (AOJ) consideration with his submission, the Veteran's representative already did so in September 2017, when he waived the 30-day waiting period after the issuance of the most recent supplemental statement of the case.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran does not have asbestosis; the Veteran's current pulmonary disorders are not shown to be related to his service or asbestos exposure, or to have been caused or aggravated by his service-connected sinusitis or rhinitis.  

2.  Bilateral hip arthritis was not manifested in service or within the first postservice year; the preponderance of the evidence is against a finding that the Veteran's current bilateral arthritis is related to his service, or caused or aggravated by his service-connected lumbar spine disorder, bilateral foot disorder, and bilateral knee disorder, to include limping due to painful joints.  


CONCLUSIONS OF LAW

1.  Service connection for a pulmonary disorder, to include asbestosis, to include as secondary to the service-connected sinusitis and rhinitis, is not warranted.  38 U.S.C. §§ 1110, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

2.  Service connection for bilateral hip arthritis is not warranted.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 1131, 1137 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  

The Veteran was afforded numerous VA examinations for his respiratory and hip conditions.  In previous decisions, the Board remanded the claims for inadequacy of the opinions.  However, the Veteran was afforded a VA medical addendum opinion in May 2017.  As discussed in more detail below, taken together as a whole, the May 2017 VA addendum opinion and the other VA examinations mentioned in this decision are adequate because they take into account the Veteran's lay statements and lay history regarding his disabilities, discuss pertinent medical evidence, and provide a sufficient rationale for the conclusion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may also be granted for chronic disabilities if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Degenerative joint disease (DJD), a form of arthritis, qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary (1344 (32d ed. 2012); see also Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis).  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).


i.  Pulmonary Disorder

The Veteran initially filed a claim for entitlement to service connection for asbestosis in March 2004; however, in March 2014 the Board recharacterized the claim on appeal to generally include all pulmonary disorders.  The Veteran contends that he was exposed to asbestos while in service in the Navy.  The Veteran reported that he was a deck seaman from July 1966 until April 1968, at which time he was advanced from a seamen to a yeomen third class.  See October 2006 Veteran Statement. He stated his job was to remove asbestos insulation from bulkheads and pipes.  See September 2004 Correspondence.  

The Board notes that, with respect to claims involving asbestos exposure, there is no specific statutory or regulatory guidance, but the VA Adjudication Procedures Manual, the M21-1, contains relevant provisions, which includes a table that characterizes the probability of exposure to asbestos for various military occupational specialties (MOSs), ranging from minimal to highly probable.  See M21-1, Part IV, Subpart ii, 1.I.3.d.  Both seaman and yeoman are categorized as having a probability of exposure of minimal.  The M21-1 instructs that if a MOS is categorized in the referenced table as minimal, probable or highly probable to "concede asbestos exposure for purposes of scheduling an examination."  See M21-1, Part IV, Subpart ii, 1.I.3.e.  The Veteran's multiple DD-214s reference his specialty as a yeoman and an April 1968 entry in the Veteran's service personnel records also note the Veteran being advanced to YN3, presumably a reference to yeoman third class.  Therefore, the Board concedes that the Veteran was exposed to asbestos during service.  

The question to be addressed in this case, then, is whether the Veteran has asbestosis or any other pulmonary disorder that is related to his in-service asbestos exposure.

Service treatment records show that the Veteran was not diagnosed with a pulmonary disorder during service.  On the Veteran's September 1964 Report of Medical Examination (enlistment), the Veteran's lung and chest were clinically evaluated as normal.  The Veteran's October 1985 pulmonary function test (PFT) revealed that his breathing sound was clear.  In September 1986, the Veteran reported that he had trouble breathing.  On the Veteran's April 1987 Report of Medical History (annual), the Veteran wrote that he was presently in good health.  .  On the Veteran's April 1989 Report of Medical Examination (annual physical), the Veteran's lungs and chest were clinically evaluated to be normal.  In April 1993, the Veteran completed an Asbestos Medical Surveillance Program Questionnaire.  Based on his responses, the Veteran was not included in the program.  Records also revealed sinus and rhinitis related problems.  It was also noted that the Veteran had chest pain.  On the Veteran's May 1993 Report of Medical History (retirement), it was noted that he had shortness of breath, which the physician indicated was related to seasonal allergic rhinitis.  

Postservice service treatment records reveal that the Veteran has been given diagnoses of various pulmonary disorders.  On October 1993 VA general medical examination, the Veteran's respiratory system was examined and his chest was noted to be clear.  An October 1993 VA chest radiology report noted, however, that there was a vague increase in density in the right paratracheal region, which was possibly due to overlapping shadows.  There was no significant pleural thickening.  An October 1994 VA radiology report noted that there was no significant change from the previous chest examination in October 1993.  A December 1998 VA chest x-ray revealed that the Veteran's lungs were clear.  There was no evidence of an acute cardiopulmonary process.  Specifically, there was no evidence of asbestos exposure at that time.  In an April 2001 VA radiology report, it was noted that the Veteran had been told he had pneumonia and a lung nodule.  However, the x-ray revealed that the Veteran's lungs were clear and that there was no evidence for lung nodule.  In May 2001, the Veteran was given a cat (CT) scan for his chest.  There were no significant findings.  VA treatment records show that in November 2003, the Veteran had clear lungs.  In August 2004, the Veteran had a chronic sinus congestion, but denied shortness of breath.  

In addition to the foregoing, the Veteran has submitted a respiratory medical report dated October 2000 from a private physician, Dr. R.B.  Dr. R.B. noted that the Veteran had a history of asbestos exposure.  He also reported that the Veteran's current complaints included moderate dyspnea on exertion with frequent wheezing but rarely coughing.  He also had occasional chest pain.  After reviewing a chest x-ray and pulmonary function test, Dr. R.B. concluded that the Veteran had mild asbestosis within a reasonable degree of medical certainty.  

In May 2005, the Veteran was given a VA examination for his claimed condition of dyspnea with asbestosis.  Upon examination, the Veteran's lungs revealed inspiratory and expiratory wheezing without kyphoscoliosis or pectus excavatum.  An x-ray of the chest revealed normal views.  Pulmonary function test results revealed that the Veteran had obstructive and restrictive pattern of disease.  The VA examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) with associated dyspnea without current evidence of asbestosis.  

In July 2012, the Veteran was afforded a VA examination for his sinusitis.  The VA examiner opined that it was more likely than not that the Veteran's dyspnea was nasal congestion associated with the nasal obstruction and polyps of the maxillary sinus tracts.   

In a September 2012 VA pulmonary consultation note, it was reported that the Veteran believed he had asbestosis.  The physician opined that it was more likely than not that the Veteran had asbestos exposure while in service, but could not say whether the Veteran had true asbestosis or other asbestos related lung disease without further imaging.  However, upon review of the Veteran's chest x-ray, the physician concluded that there was no parencymal disease evidence, and he did not see pleural plaquing suggestive of asbestos exposure.  An October 2012 CT scan of the Veteran's chest showed that there were two small opacities in the right chest.  The findings were nonspecific.  There were no asbestos related pleural or pulmonary changes noted.  In March 2014, the Veteran's lungs were found to be bilaterally clear.  He did not wheeze and his chest moved asymmetrically.  Additionally, a June 2014 CT scan of the chest showed that the Veteran had three small nodules less than 3 mm in the bilateral lung fields.  

In a February 2016 VA examination for his respiratory conditions, it was noted that the Veteran had been given a diagnosis of lung nodules and pleural base nodule in 2012.  The Veteran reported that he thought he was exposed to asbestos in service.  He reported smoking 1 pack of cigarettes for 8 years after 1969.  His lung problem started in Hawaii for congestion.  He was told it was bronchitis, which was treated with robitussin and decongestant.  A February 2016 CT scan of the chest revealed that the Veteran had old granulomatous disease of the chest.  There was no acute cardia pulmonary disease.  

In a May 2017 VA addendum opinion, after reviewing of all of the Veteran's pertinent medical evidence, the VA examiner diagnosed the Veteran with granulomatous lung disease and mild restrictive lung disease throughout the appeal period.  The VA examiner concluded that although Dr. R.B. had stated in his October 2000 report that the Veteran had mild asbestosis within a reasonable degree of medical certainty, asbestosis was unsubstantiated by multiple studies that were subsequently afforded to the Veteran to screen for asbestos-related lung disease, including careful examination of the study by a pulmonary specialist with a radiologist.  The VA examiner stated that recent CT scans of the chest held the most evidential weight due to better technology 15 years later.  The May 2017 VA examiner concluded that the Veteran did not have asbestosis at any time during the appeal period.  Further the VA examiner concluded that the Veteran's lung nodules "black spot" were most likely granulomatous scarring.  The VA examiner opined that the diagnosis of COPD made in 2005 was most likely made in error.  He stated that the Veteran's May 2005 VA examination was most likely performed during an acute upper respiratory illness because the pulmonary function test showed no wheezing and showed normal spirometry.  The VA examiner explained that subsequent pulmonary function tests, including a 2012 evaluation, did not reproduce a chronic obstructive or restrictive disease, and it was not reasonable to assume medically that the lungs would be normal in 2004, chronically diseased in 2005, and normal against in 2012.  The VA examiner thus concluded that an acute illness in 2005 was the most likely explanation.  

After reviewing the foregoing evidence, the Board finds that although the Veteran's exposure to asbestos in service is conceded, it is not shown by the competent evidence of record that he has had a diagnosis of asbestosis at any time during the appeal period.  In this regard, the Board acknowledges that the Veteran's private physician found that the Veteran had mild asbestosis within a reasonable degree of medical certainty; however, the May 2017 VA examiner found that the Veteran did not have asbestosis.  The Board affords greater weight to the May 2017 VA examiner's opinion because Dr. R.B. did not provide an adequate explanation for the rationale of his opinion.  In contrast, the May 2017 VA examiner fully considered the Veteran's medical record and conflicting diagnoses (including the October 2000 opinion by Dr. R.B.), and provided a thorough explanation as to why the Veteran did not have asbestosis.  The May 2017 VA examiner's opinion is also supported by the May 2005 VA examination report wherein it was noted that there was no current evidence of asbestosis, and the September 2012 VA pulmonary consultation note wherein it was noted by the Veteran's own VA healthcare provider that his chest x-ray did not include any pleural plaquing suggestive of asbestos exposure. 

The Board acknowledges the Veteran's assertions that he has asbestosis.  Although the Veteran is competent to describe his symptoms, as he experiences them, he is not competent to diagnose a pulmonary disorder, such as asbestosis, which requires diagnostic testing to diagnose as well as medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

Although the Veteran does not have a current diagnosis of asbestosis, the record does reflect diagnoses of other pulmonary disorders.  Specifically, in the May 2017 VA addendum medical opinion, the Veteran was diagnosed with granulomatous lung disease and mild restrictive lung disease.  The VA examiner also concluded that the Veteran did not have COPD or asbestosis, as was previously diagnosed, and explained that the Veteran's previously diagnosed lung nodules were most likely granulomatous scarring.  The VA examiner further explained that the Veteran's COPD was most likely due to an acute upper respiratory illness.

Regarding whether the Veteran's other pulmonary disorders are otherwise related to his service, the record consists of medical opinions that are against the Veteran's claim.  In a February 2016 VA examination report, the VA examiner opined that he could not answer without mere speculation, or it was less likely as not that the Veteran was diagnosed with asbestosis or that it was incurred in service.  After reviewing various CT scans, the VA examiner concluded that no official diagnosis of asbestosis had ever been made.  Regarding the aggravation from the ENT (ear, nose, and throat) problem, the VA examiner further opined that it was less likely as not that there was any relation to the Veteran's respiratory condition since the Veteran denied any lung symptoms of shortness of breath, chest pain, fever, chill, facial pain, post nasal discharge, and was not prescribed ENT or lung medications.  

In a May 2017 VA examination report, the VA examiner opined that it was less likely as not that any pulmonary disorder was present during the appeal period, had its clinical onset during active service, or was related to any in-service disease, event, or injury to include reported asbestos exposure.  The VA examiner concluded that mild restrictive lung disease, diagnosed in 2016 on a pulmonary function test, most likely was part and parcel scleroderma.  It was not related to asbestos exposure and not incurred in or caused by military service.  The VA examiner explained that scleroderma was a medically well-recognized cause of restrictive lung disease.  It was mild at the onset in 2016, and therefore, it was less likely as not existed in service.  The Veteran's granulomatous lung disease was a residual of acute lung infections that caused benign scarring of the lungs that appear on imaging as nodules or opacities and typically required repeat studies.  In this Veteran's case, the imaging had been repeated on numerous occasions and showed granulomatous process unchanged, benign.  This was not the same as asbestos-related disease.  It was mostly likely misinterpreted as asbestosis by the Veteran's private physician in 2000.  Also, dyspnea, as reported by the Veteran, was most likely due to a past smoking habit and scleroderma, not due to asbestos exposure.  VA treatment record notes from 2001 to 2008, the examiner noted, were silent to dyspnea.  

Together, the February 2016 and May 2017 VA medical opinions weigh against the Veteran's claim.  Both VA examiners reviewed the Veteran's claims file, took into account the Veteran's lay statements and lay history as to his disability, and provided a sufficient rationale for the conclusions.  Particularly, the May 2017 VA examiner discussed conflicting diagnoses and thoroughly explained her findings.  Significantly, there are no other medical opinions contradicting the opinion that the Veteran's pulmonary disorders were not related to his in-service activities and asbestos exposure.  As such, the Veteran's pulmonary disorders are not directly related to his asbestos exposure or to his military service.  Additionally, the Veteran's reports of dyspnea were likely due to his past smoking habit. 

As for statements the Veteran made relating his pulmonary disorder to his service and asbestos exposure, as previously discussed above, while he may be competent to testify as to the symptoms he experiences, it is beyond his competence as a layperson to opine that his pulmonary disorder is related to his service.  The Veteran lacks the training to opine whether a current pulmonary lung disorder may be related to asbestos exposure in service; this is a question that is medical in nature and may not be resolved by mere lay observation. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The Veteran also seeks service connection for his pulmonary disorder as secondary to his service-connected sinusitis and rhinitis.  As was noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has been diagnosed with granulomatous lung disease and mild restrictive lung disease, and that he has service-connected disabilities, which include chronic maxillary sinusitis and rhinitis.  In order to substantiate the claim, the Veteran must show that his pulmonary disorder was caused or aggravated by his service-connected sinusitis and rhinitis.  

The only competent (medical) opinion that addresses the theory of secondary service connection is the May 2017 VA addendum medical opinion.  This evidence is not favorable towards the Veteran's claim for secondary service connection.  

The May 2017 VA examiner opined that none of the Veteran's lung conditions were due to, the result of, or aggravated by sinusitis or rhinitis.  The examiner explained that scleroderma was not caused by rhinitis or sinusitis.  She also observed that VA treatment notes showed that the Veteran's sinusitis or rhinitis condition was mild without drainage extending to the chest cavity, as evidence by CT scan.  There was no showing of chronic or permanent aggravation to a greater degree than was clinically expected due to natural progression.  Specifically, there were several primary notes from 1998 to 2015 that did not support aggravation. 

For the reasons mentioned previously, this May 2017 opinion is probative in value.  Furthermore, there are not any medical opinions to contradict the theory of secondary service connection.  Thus, the Veteran's lung conditions are not related to his service-connected sinusitis or rhinitis.  

In light of the foregoing, the preponderance of the evidence is against a claim for service connection for the Veteran's pulmonary disorders.  Accordingly, the appeal seeking service connection for a pulmonary disorder, to include asbestosis, must be denied.

ii.  Bilateral Hip Condition

The Veteran seeks service connection for bilateral arthritis of the hips, to include as secondary to his service-connected lumbar spine disorder, bilateral foot disorder, and bilateral knee disorder, to include limping due to painful joints.  

The Veteran contends that he injured his hips while climbing up and down ladders while in service.  He states he was carrying ammunition while going down the ladder when he slipped and fell and hit his back against the wall.  The Veteran asserts that his condition was diagnosed as degenerative joint disease after he retired from the military in 1994 or 1995.  The condition always bothered him, especially in humid and warm weather.  

The Veteran's service treatment records are silent for any complaints, findings, or treatment or diagnosis related to a bilateral hip condition.  On the Veteran's September 1964 report of Medical Examination (enlistment), no hip problems were reported.  On the Veteran's April 1987 Report of Medical History, the Veteran stated that he was presently in good health.  In an April 1988 Report of Medical History (annual), the physician noted that the Veteran had arthritis in his knee.  On the Veteran's April 1989 Report of Medical Examination (annual), the Veteran's musculoskeletal system was evaluated as normal.  A May 1993 Report of Medical History (retirement) was negative for any hip problems; however, the physician noted that the Veteran had arthritis in his right shoulder.  

In October 1993, the Veteran was given a VA general medical examination.  The examination was silent for any bilateral hip problems.  A February 1997 VA radiology report of the Veteran's hips showed that the Veteran had mild degenerative changes of the left hip.  In November 2005, the Veteran complained of arthritis in his hips.  During a July 2012 VA examination for his hips, the Veteran was diagnosed with degenerative joint disease (DJD) of both hips and sacroiliitis of the left hip.  In May 2012, VA treatment records showed that the Veteran complained of pain in his hips.  During a February 2016 VA examination, the VA examiner confirmed a 2012 diagnosis of osteoarthritis of the right hip and a 1997 diagnosis of osteoarthritis in the left hip.  

The Board acknowledges the Veteran's statements that he has been diagnosed with arthritis in hips while in service and thereafter.  The Board finds that the Veteran is competent to report signs and symptoms of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's lay statements are not credible.  The evidence shows that the Veteran was not diagnosed with osteoarthritis in his hips until 1997 at the earliest, which was almost four years after he retired from military service.  Also, the May 2017 VA examiner opined that it was less likely as not that arthritis in the hips was present within one year from the Veteran's discharge from service in July 1993.  Service treatment records were silent to right or left hip osteoarthritis in service.  The 1997 x-ray of the hips that revealed arthritis was consistent with natural aging, regardless of occupation.  Therefore, based on this fact, the Veteran's statement that his arthritis condition always bothered him is less credible.  Thus, service connection for arthritis of the bilateral hips on the basis that such disability became manifest within the first postservice year of service, or became manifest in service and persisted since, is not warranted.  

Regarding whether the Veteran's bilateral hip condition is otherwise related to his service, the Veteran was afforded a VA examination in February 2016.  The February 2016 VA examiner opined that it was less likely than not that the Veteran's diagnosed bilateral arthritis of the hips was incurred in service.  He explained that although the Veteran had 29 years of Navy service, the Veteran's service treatment records revealed that the Veteran did not see a physician for his hips, until he was provided with a retirement examination.  The Veteran's May 1993 retirement examination did not list any hip problems.  The first hip x-ray, which was done four years after the Veteran's retirement in 1997, revealed left hip mild degenerative joint disease.  In 2012, the Veteran's x-ray revealed moderate degenerative changes of both hips.  The Veteran did not see any physician from 1993 to present time.  At the time of the VA examination, the hip x-ray revealed mild degenerative changes of bilateral hips.  The VA examiner did not feel that the Veteran's hip, back, and feet had any casual effect or relationship.  

Here, the Board places great weight on February 2016 VA medical opinion because it contains a complete description of the claimed disability; includes rationale for the opinions provided; and reflects familiarity with the clinical data and the Veteran's complete medical history.   The VA examiner noted that she reviewed the Veteran's claims file.  Also, the VA examiner provided a sufficient and detailed rationale for her opinion.  Significantly, there are no other competent opinions to the contrary regarding the Veteran's bilateral hip condition.  Thus, the Veteran's bilateral hip condition is not related to his in-service activities.  

As for any statements the Veteran may have made relating his bilateral hip condition to his service, while he may be competent to testify as to the symptoms he experiences (such as aches and pain), it is beyond his competence as a layperson to opine that his bilateral hip disability is related to his service.  The Veteran lacks the training to opine whether a bilateral hip disability may (in the absence of credible evidence of continuity, as here) be related to remote incidences in service; this is a question that is medical in nature and may not be resolved by mere lay observation. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Next, the Board will address the theory of secondary service connection.  As was noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has been diagnosed with bilateral hip osteoarthritis, and that he has service-connected disabilities, which include a lumbar spine disorder, bilateral foot disorder, and bilateral knee disorder.  In order to substantiate the claim, the Veteran must show the service-connected lumbar spine disorder, bilateral foot disorder, and bilateral knee disorder caused or aggravated the bilateral hip condition.  

The only nexus opinions addressing the theory of secondary service connection are the July 2012 VA medical opinion and the May 2017 VA addendum medical opinion.  This evidence is not favorable towards the Veteran's claim for secondary service connection.  

In July 2012, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's arthritis of the hips was caused by the Veteran's service-connected pes planus.  The VA examiner explained that the medical research showed that pes planus did not cause complications other than pain.  There had been specific research concerning pes planus and subsequent DJD of various joints, but the supposition had never been proven or a relationship shown other than DJD of the toes due to the abnormal weight bearing involved in the gait disturbance.  Pes planus was implicated as a cause of pain in ankles, knees, hips and back.  Additionally, there was no research to support a worsening of DJD of the larger weight bearing joints due to pes planus.  While it was known that arthritis could cause pes planus, it was not confirmed that pes planus caused arthritis.  Therefore, it was less likely than not that the Veteran's arthritis of the knees and hips were caused by his service-connected DJD.  

A VA addendum medical opinion was also obtained in May 2017.  The VA examiner noted that she had extensively reviewed the Veteran's claims file.  The VA examiner opined that it was less likely than not that any bilateral hip disability present during the appeal period, to include hip pain or hip degenerative, was due to or caused by the Veteran's service-connected lumbar spine disorder, bilateral foot disorder, and/or bilateral knee disorder, to include limping due to painful joints.  The VA examiner explained that multiple images of the knees, back, and feet were reviewed.  The Veteran's knees and feet showed age-related degenerative changes, and the Veteran's spine did not show any anatomic alignment anomaly to such a degree as to cause early deterioration to bilateral hips as profound rotation or tilt of the pelvis.  The VA examiner noted that research studies showed that during the stance phase of walking, an individual placed no more weight on a hip, knee, or foot, regardless of whether the opposite hip, knee, or foot was normal or painful.  Instead, the stance phase is shortened in the painful hip, knee or foot.  This did not create injury to the painless or opposite hip.  The VA examiner stated that most lay persons believed a limp occurred when favoring a painful joint.  However, the available research showed no clear evidence for such reasoning.  The evidence in published literature suggested that injury in one extremity rarely caused a major problem in the opposite or uninjured extremity.  

Additionally, the May 2017 VA examiner opined that it was less likely than not that any bilateral hip disability present during the appeal period was aggravated beyond the natural progress by the Veteran's lumbar spine disorder, bilateral foot disorder, and/or bilateral knee disorder.  The current bilateral hip DJD was due to natural aging regardless of career choice or occupation, and consistent with Veteran's age of about 70 years.  There was no objective evidence of permanent or chronic worsening of the right or left hip condition beyond what was clinically expected.  Also, limping and pain in the spine and legs most likely limited the Veteran's overall ambulation and resulted in a tendency to limit weight bearing toward a more sedentary state, which would most likely reduce, not increase the axial load on either hip.  Again, research studies showed that during the stance phase of walking, an individual placed no more weight on a hip, knee, or foot regardless of whether the opposite hip, knee, or foot was normal or painful.  Instead, the stance phase was shortened in the painful hip, knee or foot.  This did not create injury to the painless or opposite hip.  The VA examiner reiterated that most lay persons believed a limp occurred when favoring a painful joint.  However, the available research showed no clear evidence for such reasoning.  The evidence in published literature suggested that injury in one extremity rarely caused a major problem in the opposite or uninjured extremity.  

The VA examiner further opined that the Veteran's limping and pain in the spine and legs most likely limited the Veteran's overall ambulation and resulted in a tendency to limit weight bearing toward a more sedentary state, which would most likely reduce, not increase, the axial load on either hip.  

These medical opinions weigh greatly against the Veteran's claim for secondary service connection.  They are probative because they thoroughly took into account the Veteran's medical history and provided a conclusion that was supported by a detailed and sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Veteran's bilateral hip condition was neither caused nor aggravated by the service-connected bilateral knee disorder, bilateral foot disorder, or lumbar spine disorder.  

In light of the foregoing, the preponderance of the evidence is against a claim for service connection for the Veteran's bilateral hip condition.  Accordingly, the appeal seeking service connection for a bilateral hip condition must be denied.















	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a pulmonary disorder, to include asbestosis, to include as secondary to the service-connected rhinitis and sinusitis, is denied.

Service connection for arthritis of the right hip, to include as secondary to the service-connected lumbar spine disorder, bilateral foot disorder, and bilateral knee disorder, is denied

Service connection for arthritis of the left hip, to include as secondary to the service-connected lumbar spine disorder, bilateral foot disorder, and bilateral knee disorder, is denied




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


